Case 9:19-cv-80121-WM Document 97 Entered on FLSD Docket 04/06/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

Bruce Exum, Jr. and Emilie Palmer, Case No. 9:19-cv-80121-WM
individually and on behalf of all others - ~
similarly situated, ' ORDER ON JOINT MOTION
CONTINUING STAY OF
Plaintiffs, PROCEEDINGS AND SETTING
DEADLINES REGARDING
V. ATTORNEYS’ FEES \
FILED BY D.C.

National Tire and Battery and TBC .
Corporation,

APR“ 6 2020

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
SD OF FLA. = WRB.

Defendants.

 

 

 

 

Based upon the joint submission of counsel, as well as a review of the entire docket, this
Court issues the following Order governing this case. The Court hereby:

1) Indefinitely stays all litigation and filing deadlines, except as set forth below, until
such time as a Final Approval Hearing is heard by the Court;

2) Sets a Final Approval Hearing for 2:00 p.m., on July 1, 2020;

3) Directs that any | person within the Settlement Class definition may. object to the
Settlement and/or Class Counsel’s fee request. Any such objections shal! be mailed to the Clerk of the |
Court, Class Counsel, and counsel for Defendants. For an objection to be considered by the Court, it
must be received no later than June 22, 2020, and must include the following information:

a. The case name, Exum, Jr, et al. v. National Tire and Battery, et al,, No. 9:19-cv-
80121-WM;

b. The objector’s full name, address, and telephone number;

c. Anexplanation of the basis upon which the objector claims to be a Settlement Class
Member;

d. All grounds for the objection, accompanied by any legal support for the objection

known to the objector or the objector’s counsel;

 
Case 9:19-cv-80121-WM Document 97 Entered on FLSD Docket 04/06/2020 Page 2 of 3

e. The number of times in which the objector has objected to a class action settlement
within the five years preceding the date that the objector files the objection, the
caption of each case in which the objector has made such objection, and a copy of
any orders related to or ruling upon the objector’s prior objections that were issued
by the trial and appellate courts in each listed case;

f. The identity of all counsel who represent the objector, including any former or
current counsel, who may be entitled to compensation for any reason related to the
objection to the Settlement or fee application, if any;

g. The number of times in which the objector’s counsel and/or counsel’s law firm
have objected to a class action settlement within the five years preceding the date
that the objector files the objection, the caption of each case in which the counsel
or firm has made such objection, and a copy of any orders related to or ruling upon
counsel’s or the firm’s prior objections that were issued by the trial and appellate
courts in each listed case;

h. Any and all agreements that relate to the objection or the process of objecting—
whether written or verbal—between the objector or objector’s counsel and any
other person or entity;

i. The identity of all counsel representing the objector who will appear at the Final
Approval Hearing, if any;

j. A list of all persons who will be called to testify at the Final Approval Hearing in
support of the ‘objection, if any;

k. A statement confirming whether the objector intends to personally appear and/or
testify at the Final Approval Hearing; and

1. The objector’s signature (counsel’s signature is insufficient).
Case 9:19-cv-80121-WM Document 97 Entered on FLSD Docket 04/06/2020 Page 3 of 3

4) Sets a deadline of May 27, 2020, for Plaintiffs to submit their fee petition;

5) Sets a deadline of June 11, 2020, for any government agencies to file comments
regarding the settlement; and

6) Sets a deadline of June 25, 2020, for Plaintiffs and Defendants to respond to any
governmental filing.

Done and ordered this 6th day of April, 2020 at West Palm Beach, Florida.

William Matthewman
United States Magistrate Judge
